DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1, 8 , 11, 16 based on the Response filed on 06/20/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070048912) in view of Jeong (US 20080002134).

    PNG
    media_image1.png
    345
    990
    media_image1.png
    Greyscale

Regard to claim 1, Park discloses a display apparatus comprising: 
a first substrate 102 including a display area and a peripheral area [non-display area or cemented region]; 
a second substrate 101 overlapping the first substrate; 
a sealing unit 135 surrounding the display area and disposed between the first substrate and the second substrate [laminating area surrounding the upper substrate and the outer region of the display region and the display region between the lower substrate; a common electrode formed on the upper substrate; Is formed in the cemented region and provided with a conductive sealant (Sealant) for electrically connecting the common pad upper electrode and the common electrode, the common pad upper electrode is biased to hit the center of the conductive sealant to one side of the cemented zone is formed overlapping with a part of the conductive sealant].
a first resistance measuring pattern [common electrode 132 in the sealing unit] located at an upper surface of the sealing unit 135, and 
a second resistance measuring pattern [common pad upper electrode 153] located at a lower surface of the sealing unit 135; and 
a power supply line [a common pad lower electrode 151 integrating to the power line as annotated in Fig. 3] extending outside the display area, 
wherein
the power supply line 151 is disposed between the first  substrate 102 and the sealing unit 135 around the display area, 
wherein 
each of the first and second resistance measuring patterns extends along edges of the first substrate as shown in Fig. 3.  

Regard to claim 11, Park discloses a display apparatus comprising: 
a first substrate 102 including a display area, and a peripheral area [non-display area or cemented region]; 
a second substrate 101 disposed on the first substrate: 
a sealing unit 135 located between the first substrate and the second substrate and surrounding the display area; 
a first resistance measuring pattern [common electrode 132 in the sealing unit]  located at an upper surface of the sealing unit 135, and 
a second resistance measuring pattern [common pad upper electrode 153] located at a lower surface of the sealing unit 135; and 
a power supply line [a common pad lower electrode 151 integrating to the power line as annotated in Fig. 3] extending outside the display area, 
wherein 
the sealing unit 135 extends on an edge region of the power supply line ouside the display area, 
wherein 
each of the first and second resistance measuring patterns is electrically connected to a common voltage.  

Park fails to disclose display apparatus comprising a terminal portion disposed in the peripheral area; the power supply line extending around the display area; wherein the sealing unit extends on an edge region of the power supply line around the display area, each of the first and second resistance measuring patterns is electrically connected to the terminal portion.  each of the first and second resistance measuring patterns has a loop shape including an open side.  

    PNG
    media_image2.png
    383
    409
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    350
    691
    media_image3.png
    Greyscale

Jeong teaches the display apparatus, wherein a terminal portion 224a/225a disposed in the peripheral area [sealing unit]; the power supply line [a common voltage line 130 provides a common voltage applied from an exterior to common electrode [0008]] extending around the display area; wherein the sealing unit  150 extends on an edge region of the power supply line 130 around the display area, each of the first and second resistance measuring patterns is electrically connected to the terminal portion [common electrode 144 considers as the first resistance measuring pattern in the sealing unit; conductive line 135 considers as second resistance measuring pattern overlapped and connected with the common voltage line 130 and the sealant 150]; each of the first and second resistance measuring patterns has a loop shape including an open side with two sides (see Fig. 4A (Jeong) above).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display apparatus as Park disclosed, wherein each of the first and second resistance measuring patterns extends along edges of the first substrate has a loop shape including an open side for the same motivation that allows effective visual inspections of a sealant and prevents defect generations in a sealant [0003] as Jeong taught.
Regard to claim 2, Jeong disclose the display apparatus further comprising a terminal portion arranged at an edge of the first substrate 110 in the peripheral area, wherein the terminal portion 124a/125a is located at the open side of the first and second resistance measuring patterns 140/135.  

Regard to claims 4 and 14, Jeong discloses the display apparatus, wherein an end portion of the first resistance measuring pattern 140 and an end portion of the second resistance measuring pattern 135 are respectively electrically connected to the terminal portion [The common voltage generating circuit is electrically connected to the common voltage line 130 on the lower substrate 110 to apply a common voltage to the common voltage line 130 [0041]].  

Regard to claims 5 and 15, Jeong discloses the display apparatus, wherein the end portion of the first resistance measuring pattern 140 and the end portion of the second resistance measuring pattern 135 are spaced apart from each other by a predetermined distance.  

Regard to claim 6, Park or Jeong discloses the display apparatus, wherein the first resistance measuring pattern and the second resistance measuring pattern respectively extend from the edges of the first substrate and edges of the second substrate toward the display area.  

Regard to claim 7, Park teaches the display apparatus, wherein a width of the second resistance measuring pattern 153 is less than a width of the sealing unit 135.  It would be obvious as a matter of design choice to form “a width of the second resistance measuring pattern less than a width of the sealing unit” as Jeong taught, since applicant has not disclosed that “a width of the second resistance measuring pattern less than a width of the sealing unit” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a width of the second resistance measuring pattern less than a width of the sealing unit”.

Regard to claim 8, Park discloses the display apparatus, wherein the sealing unit 135 covers a portion of the power supply line 151, and the second resistance measuring pattern 153 and the power supply line 151 are located on a same layer and are apart from each other [located on same surface of a common pad lower electrode 151 integrating to the power line as annotated in Fig. 3]. 

Regard to claims 10 and 20, Jeong disclose the display apparatus, wherein the first and second resistance measuring patterns each comprises a bent portion. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the first and second resistance measuring patterns 101/201 each comprises a bent portion”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would be obvious as a matter of design choice to form “the first and second resistance measuring patterns 101/201 each comprises a bent portion”, since applicant has not disclosed that “the first and second resistance measuring patterns 101/201 each comprises a bent portion” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first and second resistance measuring patterns 101/201 each comprises a bent portion”.

Regard to claim 12, Jeong disclose the display apparatus, wherein the first and second resistance measuring patterns extends along edges of the first substrate 102 and has a rectangular shape including an open side, and wherein the terminal portion 124a/125a is located at the open side of the first and second resistance measuring patterns.  

2.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070048912) in view of Jeong (US 20080002134) as applied to claims 2, 11 in further view of Chen et al. (CN 104298012).

Park also discloses the display apparatus, wherein common pad 150 is supplied to a common electrode 132, the common voltage through the conductive sealant 135. To avoid the possibility of signal distortion due to the increase in the resistance of the common voltage common pad 150 of resistance and extent of cure and the common conductive pad a common pad upper electrode 153 in consideration of the resistance 150 of the conductive sealant 135 is formed so as to be overlapped to and from 40-60% of the sealant (135). Jeon also discloses the display apparatus, wherein a gate driving IC and a data driving IC mounted on the gate TCP and the data TCP respectively to supply a scanning signal and an image signal to a gate pad 124a and a data pad 125a arranged on the lower substrate 110.  Also, the data TCP 180b may further include various circuits, such as a common voltage generating circuit. The common voltage generating circuit is electrically connected to the common voltage line 130 on the lower substrate 110 to apply a common voltage to the common voltage line 130 [0041].

However, Park and Jeon fail to disclose the display apparatus, wherein a data drive circuit is located at the terminal portion, and the data drive circuit is configured to compare an initial resistance value of the sealing unit with a resistance value measured by using the first and second resistance measuring patterns.  

Chen discloses the display apparatus, wherein a data drive circuit (IC circuit) inherently is located at the terminal portion, and the data drive circuit is configured to compare an initial resistance value [when voltage is zero] of the sealing unit with a resistance value [when the voltage is greater than zero] measured by using the first and second resistance measuring patterns [the sealant 300 in the electroluminescent material 301 cannot be shielded by the black matrix 102 from the first substrate 100, so that the frame of the display panel can display colour, to meet individual requirements, wherein can through controlling the first conductive layer 101 and second conductive layer 201 to apply the voltage to control the frame colour of display panel, for example, when the voltage is zero. sealant electroluminescent material in 300 301 does not emit light, the display panel frame displays black when the voltage is greater than zero and sealant of electroluminescent material in 300 301 to light the display panel frame can display the corresponding colour, and can through magnitude of control voltage. to adjust the depth of color; said sealant 300 is doped electroluminescent material 301 will be described below. electroluminescent material 301 is as follows: some substances under the action of external electric field and the electric energy directly into light energy, having such a property of the material known as electroluminescent material 301[0037]-[0039]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display apparatus as Park and Jeong disclosed, wherein a data drive circuit is located at the terminal portion, and the data drive circuit is configured to compare an initial resistance value of the sealing unit with a resistance value measured by using the first and second resistance measuring patterns for providing the frame of the display panel with display colour to meet individual requirements [0037] as Chen taught.

3.	Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 20140160413) in view of Jeong (US 20080002134).

    PNG
    media_image4.png
    273
    439
    media_image4.png
    Greyscale

Regard to claim 1, Nishida discloses a display apparatus comprising: 
a first substrate 10A including a display area and a peripheral area; 
a second substrate 20A overlapping the first substrate; 
a sealing unit [a sealant 52 and an inter-substrate conductive section 106] surrounding the display area and disposed between the first substrate and the second substrate [a rectangular frame-shaped seal material 51 which is formed to surround a periphery of the liquid crystal material 50 and has a liquid crystal injection port 51a, and a sealant 52 for sealing the liquid crystal injection port 51a of the seal material 51 [0037]. An inter-substrate conductive section 106 having a silver point for electrically connecting between the element substrate 10 and the opposite substrate 20 is provided in a corner section of the opposite substrate 20 on the outside of the seal material 51 [0040]]; 
a first resistance measuring pattern [a common electrode 21 at an opening section 32a corresponding to the position for forming the inter-substrate conductive section 106] located at an upper surface of the sealing unit [a sealant 52 and an inter-substrate conductive section 106], and 
a second resistance measuring pattern [a wiring 67] located at a lower surface of the sealing unit [a sealant 52 and an inter-substrate conductive section 106]; and 
a power supply line extending around the display area [a wiring 72 considers as power supply line since The wiring 71 and the wiring 72 are wirings connecting between pixels PX or the dummy pixels DM formed inside the seal material 51 and the driving IC chip 101 outside the seal material 51[0048]], 
wherein
the power supply line is disposed between the first  substrate and the sealing unit inherently around the display area [the wirings 71 and 72 formed in different wiring layers are connected to each other in a region for forming the seal material 51. The wiring 71 and the wiring 72 are wirings connecting between pixels PX or the dummy pixels DM formed inside the seal material 51 and the driving IC chip 101 outside the seal material 51[0048]], 
wherein 
each of the first and second resistance measuring patterns inherently extends along edges of the first substrate.  

Regard to claim 11, Nishida discloses a display apparatus comprising: 
a first substrate10A  including a display area, and a peripheral area; 
a terminal portion disposed in the peripheral area [an external circuit connection terminals 102]; 
a second substrate 20A disposed on the first substrate: 
a sealing unit [a sealant 52 and an inter-substrate conductive section 106] located between the first substrate and the second substrate and surrounding the display area [a rectangular frame-shaped seal material 51 which is formed to surround a periphery of the liquid crystal material 50 and has a liquid crystal injection port 51a, and a sealant 52 for sealing the liquid crystal injection port 51a of the seal material 51 [0037]. An inter-substrate conductive section 106 having a silver point for electrically connecting between the element substrate 10 and the opposite substrate 20 is provided in a corner section of the opposite substrate 20 on the outside of the seal material 51 [0040]]; 
a first resistance measuring pattern [a common electrode 21 at an opening section 32a corresponding to the position for forming the inter-substrate conductive section 106] located at an upper surface of the sealing unit, and 
a second resistance measuring pattern [a wiring 67] located at a lower surface of the sealing unit [a sealant 52 and an inter-substrate conductive section 106]; and 
a power supply line extending around the display area [a wiring 72 considers as power supply line since The wiring 71 and the wiring 72 are wirings connecting between pixels PX or the dummy pixels DM formed inside the seal material 51 and the driving IC chip 101 outside the seal material 51[0048]], 
wherein 
the sealing unit [a sealant 52 and an inter-substrate conductive section 106] extends on an edge region of the power supply line around the display area (see Fig. 1), 
wherein 
each of the first and second resistance measuring patterns inherently is electrically connected to the terminal portion.  

However, Nishida does not disclose explicitly the display apparatus, wherein each of the first and second resistance measuring patterns extends along edges of the first substrate and has a loop shape including an open side and each of the first and second resistance measuring patterns is electrically connected to the terminal portion.

Jeong teaches the display apparatus, wherein a terminal portion 224a/225a disposed in the peripheral area [sealing unit]; the power supply line [a common voltage line 130 provides a common voltage applied from an exterior to common electrode [0008]] extending around the display area; wherein the sealing unit  150 extends on an edge region of the power supply line 130 around the display area, each of the first and second resistance measuring patterns is electrically connected to the terminal portion [common electrode 144 considers as the first resistance measuring pattern in the sealing unit; conductive line 135 considers as second resistance measuring pattern overlapped and connected with the common voltage line 130 and the sealant 150]; each of the first and second resistance measuring patterns has a loop shape including an open side with two sides (see Fig. 4A (Jeong) above).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display apparatus as Park disclosed, wherein each of the first and second resistance measuring patterns extends along edges of the first substrate and has a loop shape including an open side and each of the first and second resistance measuring patterns is electrically connected to the terminal portion for the same motivation that allows effective visual inspections of a sealant and prevents defect generations in a sealant [0003] as Jeong taught.

Regard to claim 2, Jeong disclose the display apparatus further comprising a terminal portion arranged at an edge of the first substrate 110 in the peripheral area, wherein the terminal portion 124a/125a is located at the open side of the first and second resistance measuring patterns 140/135.  

Regard to claims 4 and 14, Jeong discloses the display apparatus, wherein an end portion of the first resistance measuring pattern 140 and an end portion of the second resistance measuring pattern 135 are respectively electrically connected to the terminal portion [The common voltage generating circuit is electrically connected to the common voltage line 130 on the lower substrate 110 to apply a common voltage to the common voltage line 130 [0041]].  

Regard to claims 5 and 15, Nishida or Jeong discloses the display apparatus, wherein the end portion of the first resistance measuring pattern 140 and the end portion of the second resistance measuring pattern 135 are spaced apart from each other by a predetermined distance.  

Regard to claim 6, Nishida or Jeong discloses the display apparatus, wherein the first resistance measuring pattern and the second resistance measuring pattern respectively extend from the edges of the first substrate and edges of the second substrate toward the display area.  

Regard to claim 7, Nishida teaches the display apparatus, wherein a width of the second resistance measuring pattern 67 is less than a width of the sealing unit [a sealant 52 and an inter-substrate conductive section 106].  It would be obvious as a matter of design choice to form “a width of the second resistance measuring pattern less than a width of the sealing unit” as Jeong taught, since applicant has not disclosed that “a width of the second resistance measuring pattern less than a width of the sealing unit” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a width of the second resistance measuring pattern less than a width of the sealing unit”.

Regard to claim 8,  Nishida discloses the display apparatus, wherein the sealing unit [a sealant 52 and an inter-substrate conductive section 106] covers a portion of the power supply line 71, and the second resistance measuring pattern 67 and the power supply line 71 are located on a same layer and are apart from each other. 

Regard to claims 9 and 19,  Nishida discloses the display apparatus, wherein at least one of the first and second resistance measuring patterns comprises a plurality of fragments separated from one another [the inter-substrate conductive section 106 such as the silver point is provided on the conductive section electrode 66, which is provided on second resistance measuring patterns as Fig. 1 shown].  

Regard to claims 10 and 20, Jeong disclose the display apparatus, wherein the first and second resistance measuring patterns each comprises a bent portion. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the first and second resistance measuring patterns 101/201 each comprises a bent portion”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would be obvious as a matter of design choice to form “the first and second resistance measuring patterns 101/201 each comprises a bent portion”, since applicant has not disclosed that “the first and second resistance measuring patterns 101/201 each comprises a bent portion” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first and second resistance measuring patterns 101/201 each comprises a bent portion”.

Regard to claim 12, Jeong disclose the display apparatus, wherein the first and second resistance measuring patterns extends along edges of the first substrate 102 and has a rectangular shape including an open side, and wherein the terminal portion 124a/125a is located at the open side of the first and second resistance measuring patterns.  

Regard to claim 16,  Nishida discloses the display apparatus, wherein the sealing unit covers a portion of the power supply line 71, and the second resistance measuring pattern 67 and the power supply line are located on a same layer (on the substrate 10A) and comprise a same material [It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the power supply line 71 and the second resistance measuring pattern 67 with the same material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146].  
Regard to claim 17,  Nishida discloses the display apparatus, wherein the first resistance measuring pattern [a common electrode 21 at an opening section 32a corresponding to the position for forming the inter-substrate conductive section 106] and the second resistance measuring pattern r [a wiring 67] espectively extend from edges of the first substrate and edges of the second substrate toward the display area.  

Regard to claim 18,  Nishida discloses the display apparatus, wherein a width of the second resistance measuring pattern [a wiring 67] is less than a width, of the sealing unit [a sealant 52 and an inter-substrate conductive section 106].  It would be obvious as a matter of design choice to form “a width of the second resistance measuring pattern less than a width of the sealing unit” as Jeong taught, since applicant has not disclosed that “a width of the second resistance measuring pattern less than a width of the sealing unit” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a width of the second resistance measuring pattern less than a width of the sealing unit”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871